Exhibit 10.2

Amendment No. RI0475E

AMENDMENT

TO THE

MASTER LOAN AGREEMENT

THIS AMENDMENT is entered into as of December 28 , 2011, between FARM CREDIT
SERVICES OF AMERICA, FLCA (“FLCA”), FARM CREDIT SERVICES OF AMERICA, PCA (“PCA”)
and ABE FAIRMONT, LLC, Fairmont, Nebraska (the “Company”).

BACKGROUND

FLCA and the Company are parties to a Master Loan Agreement dated April 7, 2011
(such agreement is hereinafter referred to as the “MLA”). Hereinafter, the term
“Farm Credit” shall mean FLCA, PCA or both, as applicable in the context. Farm
Credit and the Company now desire to amend the MLA. For that reason, and for
valuable consideration (the receipt and sufficiency of which are hereby
acknowledged), Farm Credit and the Company agree as follows:

1. Section 10(H) of the MLA is hereby amended and restated to read as follows:

SECTION 10. Negative Covenants. Unless otherwise agreed to in writing by Agent
(as that term is defined in Section 2 of the MLA), while this agreement is in
effect the Company will not:

(H) Capital Expenditures. During fiscal year 2012 of the Company, expend, in the
aggregate, no more than $3,600,000.00 and in subsequent fiscal years expend no
more than $600,000.00 for the acquisition of fixed or capital assets (including
all obligations under capitalized leases authorized under the terms of this
agreement, but excluding obligations under operating leases).

2. Except as set forth in this amendment, the MLA, including all amendments
thereto, shall continue in full force and effect as written.

(SIGNATURES ON FOLLOWING PAGE)



--------------------------------------------------------------------------------

Amendment Rl0340E to Master Loan Agreement Rl0475D

ABE FAIRMONT, LLC

Fairmont, Nebraska

IN WITNESS WHEREOF, the parties have caused this amendment to be executed by
their duly authorized officers as of the date shown above.

 

FARM CREDIT SERVICES

OF AMERlCA, FLCA

By: /s/ Kathryn L. Frahm

Title: VP Commercial Lender

FARM CREDIT SERVICES

OF AMERICA, PCA

By: /s/ Kathryn L. Frahm

Title: VP Commercial Lender

ABE FAIRMONT LLC

By ADVANCED BIOENERGY, LLC

its sole member

By: /s/ Richard Peterson Title: President

 

- 2 -